DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 15th, 2020 has been entered. Claims 1 – 3 and 5 – 20 are pending in the application. 
Drawings
The drawings filed on July 26th, 2018 have been entered and accepted.

Response to Arguments
Applicant's arguments filed on December 15th, 2020 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that one of ordinary skill in the art would not be led to combine the teachings of Ying and Xu, the examiner disagrees. As noted in Paragraph 8 of the instant specification, “The expression “reaction spinning” is to be understood in particular to mean a method for producing filaments in which the polymer solution is spun during a polymerization of the polymer solution.” Xu teaches producing filaments wherein a polymer solution is spun during the polymerization (Xu – Para. 18). Thus, the invention disclosed in Xu can be interpreted as a reaction spinning process and is combinable with Ying. Regarding the applicant’s argument that Xu does not relate to the production of hollow fibers, the combination of Ying in view of Xu produces hollow fibers, as described in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 currently depends on cancelled claim 4. For the purpose of compact prosecution, claim 5 has been interpreted to depend on claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13 and 14 do not provide a further limitation of the subject matter claimed in the claims they depend on, since they claim the same thing as the amendment to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3 and 5 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ying (US 2011/0006453) in view of Xu (US 2007/0018361).
Regarding claim 1, Ying teaches a filament production device (ref. #100), comprising at least one spinning nozzle unit (ref. #102), which is provided for producing at least one filament 
Yet, in a similar field of endeavor, Xu teaches an apparatus and method for producing nanofibers through electrospinning with chemical reactions. The invention comprises a spinning nozzle unit (Fig. 2, Para. 54) which is provided for producing at least one filament from at least one polymer solution (Para. 43) and comprising a polymerization unit (ref. #10) which is provided for initiating a polymerization of the polymer solution within the spinning nozzle unit (Para. 43). The spinning nozzle unit comprises an inner fluid channel (Fig. 8; ref. #28) for guiding an inner fluid and a polymer solution channel (Fig. 8; ref. #16) for guiding a polymer solution, wherein the inner fluid and polymer solution don’t mix until the inner fluid leaves the tip of the channel (Para. 59). Additionally, Xu discloses an irradiation unit (Fig. 8 – light source) for applying electromagnetic radiation to the inner fluid (Para. 45; Para. 61).
 It would have been obvious to one of ordinary skill in the art to modify the invention taught by Ying to include an irradiation unit in the feeding zone to apply electromagnetic radiation to the inner fluid, as taught by Xu. One would be motivated to make this modification to apply the appropriate amount of light radiation to the inner fluid before mixing the inner fluid with the polymer solution (Para. 61).
Regarding claim 2, Ying in view of Xu teaches the invention disclosed in claim 1, as described above. Furthermore, Xu teaches the polymerization unit further comprising 
Regarding claim 3, Ying in view of Xu teaches the invention disclosed in claim 2, as described above. Furthermore, Xu teaches the irradiation unit comprising at a radiation-guiding element (light source) which is provided for coupling the electromagnetic radiation into the spinning nozzle unit (Fig. 8, Para. 61).
Regarding claim 5, Ying in view of Xu teaches the invention disclosed in claim 1, as described above. Additionally, Ying teaches a spinning nozzle unit with one further polymer solution channel (Fig. 7), wherein the polymer solution channel and the further polymer solution channel are provided for guiding different polymer solutions (Para. 63).
Regarding claim 6, Ying in view of Xu teaches the invention disclosed in claim 1, as described above. Furthermore, Xu teaches providing an irradiation unit for coupling the electromagnetic radiation into at least one channel (Para. 61, Fig. 8).
Regarding claim 7, Ying in view of Xu teaches the invention disclosed in claim 1, as described above. Additionally, Ying teaches wherein the spinning nozzle unit comprises at least one channel (arrow 1 in Fig. 6) and the polymerization unit comprises at least one feed unit (ref. #122), which is provided for feeding a polymerization initiator to the at least one channel of the spinning nozzle unit (Para. 34).
Regarding claim 8, Ying in view of Xu teaches the invention disclosed in claim 1, as described above.  Furthermore, Xu teaches the polymerization unit with a temperature control unit (ref. #11) which is provided for applying heat energy to the polymer solution for initiating polymerization (Fig. 2, Para. 54).
Regarding claim 9, Ying in view of Xu teaches the invention disclosed in claim 1, as described above.  Furthermore, it would have been obvious to one of ordinary skill in the art to include a control unit for controlling the polymerization unit. It has been held that that broadly providing an automatic or mechanical means to replace a manual activity which re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Regarding claim 10, Ying teaches a filament production method with a filament production device (ref. #100), comprising at least one spinning nozzle unit (ref. #102), which is provided for producing at least one filament (Para. 4), which is formed as a hollow fiber membrane (Para. 22), from at least one polymer solution (Para. 23), and comprising a polymerization unit (ref. #108), which is provided for initiating a polymerization of the at least one polymer solution at least partially within the spinning nozzle unit (Para. 25; Para. 28); wherein the spinning nozzle unit has at least one inner fluid channel (arrow 1 in Fig. 6), which is provided for guiding an inner fluid, and has at least one polymer solution channel (arrows 2 in Fig. 6), which is provided for guiding the at least one polymer solution, wherein the polymer solution channel surrounds the inner fluid channel in at least one cross-section (Fig. 6); However, Ying doesn’t show the polymerization unit comprising an irradiation unit for applying electromagnetic radiation to the inner fluid.
Yet, in a similar field of endeavor, Xu teaches an apparatus and method for producing nanofibers through electrospinning with chemical reactions. The invention comprises a spinning nozzle unit (Fig. 2, Para. 54) which is provided for producing at least one filament from at least one polymer solution (Para. 43) and comprising a polymerization unit (ref. #10) which is provided for initiating a polymerization of the polymer solution within the spinning nozzle unit (Para. 43). The spinning nozzle unit comprises an inner fluid channel (Fig. 8; ref. #28) for guiding an inner fluid and a polymer solution channel (Fig. 8; ref. #16) for guiding a polymer solution, wherein the inner fluid and polymer solution don’t mix until the inner fluid leaves the tip of the channel (Para. 59). Additionally, Xu discloses an irradiation unit (Fig. 8 – light source) for applying electromagnetic radiation to the inner fluid (Para. 45; Para. 61).
 It would have been obvious to one of ordinary skill in the art to modify the invention taught by Ying to include an irradiation unit in the feeding zone to apply electromagnetic radiation to the 
Regarding claim 11, Ying in view of Xu teaches the invention disclosed in claim 10, as described above. Furthermore, Xu teaches a reaction spinning production method (Para. 45, Para. 54).
Regarding claim 12, Ying in view of Xu teaches the invention disclosed in claim 1, as described above. Furthermore, Xu teaches a filament reaction spinning production device (Para. 45, Para. 54).
Regarding claims 13 and 14, Ying in view of Xu teaches the invention disclosed in claims 2 and 3, as described above. Additionally, Ying discloses the device wherein the spinning nozzle unit has at least one inner fluid channel (arrow 1 in Fig. 6), which is provided for guiding an inner fluid, and has at least one polymer solution channel (arrows 2 in Fig. 6), which is provided for guiding the at least one polymer solution, wherein the polymer solution channel surrounds the inner fluid channel in at least one cross-section (Fig. 6)
Regarding claims 15 – 18, Ying in view of Xu teaches the invention disclosed in claims 2, 3, 13 and 14, as described above. Additionally, Ying teaches a spinning nozzle unit with one further polymer solution channel (Fig. 7), wherein the polymer solution channel and the further polymer solution channel are provided for guiding different polymer solutions (Para. 63).
Regarding claims 19 and 20, Ying in view of Xu teaches the invention disclosed in claims 2 and 3, as described above. Additionally, Ying teaches wherein the spinning nozzle unit comprises at least one channel (arrow 1 in Fig. 6) and the polymerization unit comprises at least one feed unit (ref. #122), which is provided for feeding a polymerization initiator to the at least one channel of the spinning nozzle unit (Para. 34).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743